Citation Nr: 0504434	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-00 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a right foot 
disorder.  

2.	Entitlement to service connection for a psychiatric 
disorder.  

3.	Entitlement to an increased rating for a left foot 
disorder, currently evaluated as 20 percent disabling.  

4.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to January 
1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a video-conference hearing at the RO 
before the undersigned in December 2004  

The veteran submitted additional records, received by the 
Board in January 2004.  He waived RO consideration of these 
records.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming service connection for psychiatric 
and right foot disorders as being secondary to his service 
connected left foot disability.  As the veteran's claims must 
be returned for additional development, the matter relating 
to entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities must be 
held in abeyance.  Review of the record shows that, while the 
veteran has been evaluated for the possibility of a 
relationship between the right foot disorder and his service-
connected left foot disorder, service medical records show 
that the veteran had complaints of pain in both feet in 
December 1979.  The possibility regarding a relationship 
between these complaints and the veteran's current right foot 
disorder has not been explored.  The possibility of a 
relationship between the veteran's psychiatric complaints and 
his service-connected left foot disorder must also be 
explored.  

Regarding the veteran's claim for an increased evaluation for 
his service-connected left foot disorder, it is noted that, 
while he has had several evaluations to ascertain whether 
there is a relationship between the disorders of each of his 
feet, he was last evaluated for compensation purposes in 
April 2000.  At that time, he was to have additional surgery 
on his left foot.  It was later noted, on examination in 
December 2003, that further surgery was not recommended.  In 
rating musculoskeletal disabilities, 38 C.F.R. § 4.40 
(regarding functional loss) must be considered apart from and 
in addition to the appropriate Diagnostic Code(s) in the VA 
Schedule for Rating Disabilities.  See DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  The veteran has 
significant complaints of pain and has contended that this 
has interfered with his ability to maintain employment.  In 
light of the nature of his complaints, the Board finds that 
the  most recent VA physical examination is inadequate for 
evaluation purposes and that further development of the 
evidence is necessary in this case.  Hyder v. Derwinski, 
1 Vet. App. 22 (1991).  Accordingly, an orthopedic 
examination of the appellant should be scheduled.

In view of the forgoing, the case is remanded for the 
following:

1.  The appellant should be scheduled for 
a VA examination by a physician with 
appropriate expertise to determine the 
current extent of the veteran's foot 
disorders.  The appellant's claims file 
must be made available to the VA examiner 
for review in connection with the 
examination.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiner.  

?	The examiner must provide a thorough 
description of the appellant's 
service-connected disorder and 
render objective clinical findings 
concerning the severity of the 
disability, to include observations 
of pain on motion, deformity, excess 
fatigability, incoordination, 
weakened movement and other 
functional limitations, if any.  The 
examiner must then render an opinion 
concerning the effect of the 
appellant's service-connected 
disability on his ordinary activity 
and his ability to procure and 
maintain employment.  

?	In addition, the examiner should be 
requested to render an opinion 
regarding whether it is at least as 
likely as not (possibility of 50 
percent or greater) that the current 
right foot abnormality is related to 
the complaints noted while the 
veteran was on active duty.  

2.  The veteran should also be scheduled 
for a VA examination by a physician with 
appropriate expertise.  The examiner 
should be requested to render an opinion 
regarding whether it is at least as 
likely as not (possibility of 50 percent 
of greater) that any current psychiatric 
abnormality is related to his service 
connected left foot abnormality.  The 
claims folder should be made available 
for review in connection with this 
examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




